DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
2.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.	Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites “the third heat exchanger” in lines 8 and 10, which is indefinite as it lacks antecedent basis. For examining purposes it will be interpreted as --the intermediate heat exchanger--. 
Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1-5, 7, 8, 10, 12, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sasaki et al. (U.S. Patent No. 5,529,116, “Sasaki”) in view of Hwang et al. (Korean Patent Publication KR20160131577A, “Hwang”).

Regarding Claim 1, Hwang discloses a heat exchanger (fig 25), comprising:
  	a first heat exchange unit (B) including a plurality of flat tubes (21) for exchanging heat between refrigerant and air, the first heat exchange unit being connected to an introduction pipe  (40) into which the refrigerant is introduced (fig 25);
a second heat exchange unit (A) including a plurality of flat tubes (1) for exchanging heat between the refrigerant and air, the second heat exchange unit being disposed outside the first heat exchange unit and being connected to a discharge tube (50) from which the refrigerant is discharged (fig 25); and
a connecting pipe (60) connecting the first heat exchange unit to the second heat exchange unit so as to supply the refrigerant that has been discharged from the first heat exchange unit to the second heat exchange unit (fig 25),
wherein the first heat exchange unit is disposed so as to exchange heat with air (W) that has exchanged heat with the second heat exchange unit (fig 25).
Sasaki does not explicitly disclose wherein a ratio of a total cross-sectional area of the flat tubes of the first heat exchange unit and a total cross-sectional area of the flat tubes of the second heat exchange unit is 7-9 : 1-2. However, since Sasaki teaches provided a larger total cross-section area of the flat tubes of the first heat exchanger unit is larger that of the second heat exchanger unit, the exact range of the ratio of the cross-sectional areas is considered a result-effective variable, i.e. a variable which achieves a recognized result. In this case the recognized 
Sasaki, as modified, does not explicitly disclose wherein the heat exchanger is for a refrigerator and is of a microchannel type. Hwang, however, discloses a heat exchanger (fig 1) which is for a refrigerator (¶0003) and is of a microchannel type (¶0004). Hwang teaches that microchannels are more efficient as they create finer flow paths (¶0006). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for Sasaki, as modified, to provide the heat exchanger in a refrigerator in order to efficiently cool a refrigerator and to have the channels be microchannels in order to improve the efficiency of the heat exchanger.  

Regarding Claim 2, the combination of Sasaki and Hwang discloses all previous claim limitations. Sasaki further discloses an air introduction portion (see annotated fig 25 below) into which external air (W) is introduced; and
an air discharge portion (see annotated fig 25 below), from which the air that has been introduced into the air introduction portion and has exchanged heat with the heat exchange units (A, B), is discharged,
wherein the second heat exchange unit (A) is disposed closer to the air introduction portion than the first heat exchange unit (B) is.

    PNG
    media_image1.png
    784
    645
    media_image1.png
    Greyscale

Regarding Claim 3, the combination of Sasaki and Hwang discloses all previous claim limitations. Sasaki further discloses wherein the flat tubes (21) of the first heat exchange unit (B) are classified into a plurality of groups of flat tubes (see annotated fig 25 below, separated by 29), the plurality of groups of flat tubes defining a plurality of rows (see annotated fig 25 below) in a direction in which air (W) flows.

    PNG
    media_image2.png
    784
    645
    media_image2.png
    Greyscale

Regarding Claim 4, the combination of Sasaki and Hwang discloses all previous claim limitations. Sasaki further discloses wherein the second heat exchange unit (A) includes:
the plurality of flat tubes (1), which extend laterally and which are longitudinally spaced apart from each other (see annotated fig 25 below),
fins (2) connecting the plurality of flat tubes to each other so as to conduct heat therebetween;
a left header (3) coupled to first side ends of the plurality of flat tubes so as to communicate therewith and to allow the refrigerant to flow thereinto (fig 25); and
a right header (4) coupled to second side ends of the plurality of flat tubes so as to communicate therewith and to allow the refrigerant to flow thereinto (fig 25).

    PNG
    media_image3.png
    784
    645
    media_image3.png
    Greyscale

Regarding Claim 5, the combination of Sasaki and Hwang discloses all previous claim limitations. Sasaki further discloses wherein, in the first heat exchange unit (B), the plurality of flat tubes (21) and the plurality of fins (22) connecting the plurality of flat tubes to each other define a heat exchange plane (see annotated fig 25 below), which is orthogonal to a direction in which air (W) flows, and
wherein the heat exchange plane includes a plurality of heat exchange planes (in the front and back of the heat exchanger unit), which are spaced apart from each other.


    PNG
    media_image4.png
    784
    645
    media_image4.png
    Greyscale



Regarding Claim 7, the combination of Sasaki and Hwang discloses all previous claim limitations. Sasaki further discloses wherein the left header (3) communicates with the plurality of flat tubes (1), which are disposed at the heat exchange plane. 

Regarding Claim 8, the combination of Sasaki and Hwang discloses all previous claim limitations. Sasaki further discloses wherein the connecting pipe (60) connects the left header 

Regarding Claim 10, Sasaki discloses a heat exchanger (fig 25), comprising:
a first heat exchange unit (B) including a plurality of flat tubes (21) for exchanging heat between refrigerant and air (W), the first heat exchange unit being connected to an introduction pipe (40) into which the refrigerant is introduced (fig 25);
a second heat exchange unit (A) including a plurality of flat tubes (1) for exchanging heat between the refrigerant and air, the second heat exchange unit being disposed outside the first heat exchange unit and being connected to a discharge tube (50) from which the refrigerant is discharged (fig 25); and
a connecting pipe (60) connecting the first heat exchange unit to the second heat exchange unit so as to supply the refrigerant that has been discharged from the first heat exchange unit to the second heat exchange unit (fig 25),
wherein the first heat exchange unit is disposed so as to exchange heat with air that has exchanged heat with the second heat exchange unit (fig 25),
wherein an inner diameter of the flat tubes of the first heat exchange unit is equal to an inner diameter of the second flat tubes (as can be seen in fig 6).
Sasaki does not explicitly disclose wherein a ratio of a total cross-sectional area of the flat tubes of the first heat exchange unit and a total cross-sectional area of the flat tubes of the second heat exchange unit is 7-9 : 1-2. However, since Sasaki teaches provided a larger total cross-section area of the flat tubes of the first heat exchanger unit is larger that of the second heat exchanger unit, the exact range of the ratio of the cross-sectional areas is considered a result-
Sasaki, as modified, does not explicitly disclose wherein the heat exchanger is for a refrigerator and is of a microchannel type. Hwang, however, discloses a heat exchanger (fig 1) which is for a refrigerator (¶0003) and is of a microchannel type (¶0004). Hwang teaches that microchannels are more efficient as they create finer flow paths (¶0006). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for Sasaki, as modified, to provide the heat exchanger in a refrigerator in order to efficiently cool a refrigerator and to have the channels be microchannels in order to improve the efficiency of the heat exchanger.  

Regarding Claim 12, Sasaki discloses a heat exchanger (fig 25) comprising:
 a first heat exchange unit (B) including a plurality of flat tubes (21) for exchanging heat between refrigerant and air (W), the first heat exchange unit being connected to an introduction pipe (40) into which the refrigerant is introduced (fig 25);
a second heat exchange unit (A) including a plurality of flat tubes (1) for exchanging heat between the refrigerant and air (fig 25), the second heat exchange unit being disposed outside the 
a connecting pipe (60) connecting the first heat exchange unit to the second heat exchange unit so as to supply the refrigerant that has been discharged from the first heat exchange unit to the second heat exchange unit (fig 25),
wherein the first heat exchange unit is disposed so as to exchange heat with air that has exchanged heat with the second heat exchange unit (fig 25), and
wherein a total cross-sectional area of the flat tubes of the first heat exchange unit is larger than a total cross-sectional area of the flat tubes of the second heat exchange unit (fig 25, due to the reduced width).
Sasaki does not explicitly disclose wherein the heat exchanger is for a refrigerator and is of a microchannel type. Hwang, however, discloses a heat exchanger (fig 1) which is for a refrigerator (¶0003) and is of a microchannel type (¶0004). Hwang teaches that microchannels are more efficient as they create finer flow paths (¶0006). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for Sasaki to provide the heat exchanger in a refrigerator in order to efficiently cool a refrigerator and to have the channels be microchannels in order to improve the efficiency of the heat exchanger.  

	Regarding Claim 14, Sasaki discloses a heat exchanger, comprising:
a first heat exchange unit (B) including a plurality of flat tubes (21) for exchanging heat between refrigerant and air, the first heat exchange unit being connected to an introduction pipe (40) into which the refrigerant is introduced (fig 25);

a connecting pipe (60) connecting the first heat exchange unit to the second heat exchange unit so as to supply the refrigerant that has been discharged from the first heat exchange unit to the second heat exchange unit (fig 25),
wherein the first heat exchange unit is disposed so as to exchange heat with air that has exchanged heat with the second heat exchange unit (fig 25),
wherein an inner diameter of the flat tubes of the first heat exchange unit is equal to an inner diameter of the second flat tubes (see fig 6), and
wherein a number of flat tubes of the first heat exchange unit is larger than a number of flat tubes of the second heat exchange unit (fig 25).
Sasaki does not explicitly disclose wherein the heat exchanger is for a refrigerator and is of a microchannel type. Hwang, however, discloses a heat exchanger (fig 1) which is for a refrigerator (¶0003) and is of a microchannel type (¶0004). Hwang teaches that microchannels are more efficient as they create finer flow paths (¶0006). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for Sasaki to provide the heat exchanger in a refrigerator in order to efficiently cool a refrigerator and to have the channels be microchannels in order to improve the efficiency of the heat exchanger.  


Claims 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sasaki and Hwang as applied to claim 5 above, and further in view of Suzuki et al. (U.S. Patent Publication No. 2005/0081534, “Suzuki”).

Regarding Claim 6, the combination of Sasaki and Hwang discloses all previous claim limitations. However, the don’t explicitly disclose wherein the left header or the right header includes a plurality of headers, which are disposed so as to correspond to respective ones among the plurality of heat exchange planes. Suzuki, however, discloses a heat exchanger (fig 1) wherein a header (for 3) includes a plurality of headers (for 3a, 3b, 3c), which are disposed so as to correspond to respective ones among a plurality of heat exchange planes (see annotated fig 1 below, in front and back of the heat exchanger). Suzuki teaches that this allows for heat exchanger sections to be added or removed and thus can be adjusted for size and cooling needs (¶0067). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for Sasaki, as modified, to provide the plurality of headers to allow for the heat exchanger units to be segmented in order to allow for the heat exchanger to be adjusted for cooling and spatial requirements. 

    PNG
    media_image5.png
    523
    586
    media_image5.png
    Greyscale

7.	Claims 9, 11, 13, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sasaki and Hwang as applied to claims 1, 10, and 12 above, and further in view of Shinmura (U.S. Patent No. 5,176,200).

Regarding Claim 9, the combination of Sasaki and Hwang discloses all previous claim limitations. However, they do not explicitly disclose an intermediate heat exchange unit including a plurality of flat tubes for exchanging heat between the refrigerant and air, the intermediate heat exchange unit exchanging heat with refrigerant from the first heat exchange unit and supplying the refrigerant to the second heat exchange unit,
wherein a total cross-sectional area of the flat tubes of the intermediate heat exchange unit is equal to or smaller than a total cross-sectional area of the flat tubes of the first  heat 
Shinmura, however, discloses a heat exchanger (91, fig 13) wherein an intermediate heat exchange unit (93) includes a plurality of flat tubes (23) for exchanging heat between the refrigerant and air, the intermediate heat exchange unit exchanging heat with refrigerant from a  first heat exchange unit (94) and supplying the refrigerant to a second heat exchange unit (92),
wherein a total cross-sectional area of the flat tubes of the intermediate heat exchange unit is smaller than a total cross-sectional area of the flat tubes of the first  heat exchange unit (due to the smaller width) but is larger than a total cross-sectional area of the flat tubes of the second heat exchange unit (due to the larger width).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for Sasaki, as modified, to provide the intermediate heat exchanger of Shinmura in order to increase the heat exchange capacity of the heat exchanger. 

Regarding Claim 11, the combination of Sasaki and Hwang discloses all previous claim limitations. However, they do not explicitly disclose an intermediate heat exchange unit including a plurality of flat tubes for exchanging heat between the refrigerant and air, the intermediate heat exchange unit exchanging heat with refrigerant from the first heat exchange unit and supplying the refrigerant to the second heat exchange unit,
wherein a number of flat tubes of the intermediate heat exchange unit is equal to or smaller than a number of flat tubes of the first heat exchange unit but is equal to or larger than a number of flat tubes of the second heat exchange unit.

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for Sasaki, as modified, to provide the intermediate heat exchanger of Shinmura in order to increase the heat exchange capacity of the heat exchanger, it would have been further obvious to have a number of flat tubes of the intermediate heat exchange unit smaller than a number of flat tubes of the first heat exchange unit but larger than a number of flat tubes of the second heat exchange unit such as with the different amount of tubes of the first and second heat exchanger units of Sasaki. 

Regarding Claim 13, the combination of Sasaki and Hwang discloses all previous claim limitations. However, they do not explicitly disclose an intermediate heat exchange unit including a plurality of flat tubes for exchanging heat between the refrigerant and air, the intermediate heat exchange unit exchanging heat with refrigerant from the first heat exchange unit and supplying the refrigerant to the second heat exchange unit,
wherein a total cross-sectional area of the flat tubes of the intermediate heat exchange unit is equal to or smaller than a total cross-sectional area of the flat tubes of the first  heat exchange unit but is equal to or larger than a total cross-sectional area of the flat tubes of the second heat exchange unit.
Shinmura, however, discloses a heat exchanger (91, fig 13) wherein an intermediate heat exchange unit (93) includes a plurality of flat tubes (23) for exchanging heat between 
wherein a total cross-sectional area of the flat tubes of the intermediate heat exchange unit is smaller than a total cross-sectional area of the flat tubes of the first  heat exchange unit (due to the smaller width) but is larger than a total cross-sectional area of the flat tubes of the second heat exchange unit (due to the larger width).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for Sasaki, as modified, to provide the intermediate heat exchanger of Shinmura in order to increase the heat exchange capacity of the heat exchanger. 

Regarding Claim 15, the combination of Sasaki and Hwang discloses all previous claim limitations. However, they do not explicitly disclose an intermediate heat exchange unit including a plurality of flat tubes for exchanging heat between the refrigerant and air, the intermediate heat exchange unit exchanging heat with refrigerant from the first heat exchange unit and supplying the refrigerant to the second heat exchange unit,
wherein an inner diameter of the intermediate heat exchange unit is equal to an inner diameter of the first flat tubes, and
wherein a number of flat tubes of the intermediate heat exchange unit is equal to or smaller than a number of flat tubes of the first heat exchange unit but is equal to or larger than a number of flat tubes of the second heat exchange unit.
Shinmura, however, discloses a heat exchanger (91, fig 13) wherein an intermediate heat exchange unit (93) includes a plurality of flat tubes (23) for exchanging heat between 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for Sasaki, as modified, to provide the intermediate heat exchanger of Shinmura in order to increase the heat exchange capacity of the heat exchanger, it would have been further obvious to have an inner diameter of the intermediate heat exchange unit equal to an inner diameter of the first flat tubes and a number of flat tubes of the intermediate heat exchange unit smaller than a number of flat tubes of the first heat exchange unit but is larger than a number of flat tubes of the second heat exchange unit such as with the diameters and different amount of tubes of the first and second heat exchanger units of Sasaki (see figs 6 and 25). 
Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY E ARANT whose telephone number is (571)272-1105.  The examiner can normally be reached on Monday-Friday 10-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on (571)270-7740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/HARRY E ARANT/Examiner, Art Unit 3763